UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2255



SY ISMAILA SAHANDE; VIVIANE AHOU YAO,

                                                            Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-547-375; A95-547-376)


Submitted:   August 19, 2005                 Decided:   October 11, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sy Ismaila Sahande, Viviane Ahou Yao, Petitioners Pro Se.
M. Jocelyn Lopez Wright, Wanda Evans, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sy Ismaila Sahande and Viviane Ahou Yao, natives and

citizens of the Ivory Coast, petition for review of an order of the

Board of Immigration Appeals (Board) dismissing their appeal from

the immigration judge's denial of asylum, withholding of removal,

and protection under the Convention Against Torture.          We conclude

that they are not entitled to relief from this court.

           In their petition for review, Sahande and Yao contend

that they established their eligibility for asylum relief.            The

record reveals, however, that the immigration judge denied asylum

relief on the ground that Sahande failed to demonstrate by clear

and convincing evidence that he filed his application within one

year of the date of his arrival in the United States, see 8 U.S.C.

§ 1158(a)(2)(B) (2000), as amended by the REAL ID Act of 2005, Pub.

L. No. 109-13, 119 Stat. 231, and failed to allege any “changed” or

“extraordinary” circumstances that would excuse his late filing, 8

U.S.C. § 1158(a)(2)(D).    We therefore lack jurisdiction to review

this determination pursuant to 8 U.S.C. § 1158(a)(3). See Zaidi v.

Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004) (holding that

section   1158(a)(3)   precludes   court   from   reviewing   immigration

judge’s finding that a petition for asylum is barred because

untimely) (collecting cases).       Given this jurisdictional bar, we

cannot review the underlying merits of Sahande’s asylum claim.




                                   - 2 -
            Sahande and Yao contend that the Board’s decision to

adopt and affirm the immigration judge’s decision violated their

right to due process of law.                 However, they fail to establish

either that they were prejudiced by the Board’s decision to adopt

the reasoning of the immigration judge, see Rusu v. INS, 296 F.3d

316,   324-25   (4th     Cir.    2002)      (holding   that    to    prevail     on    a

procedural due process claim, an alien must “show that better

procedures are likely to have made a difference in the outcome of

his    hearing”),   or    that       the    Board’s    summary      affirmance    was

constitutionally deficient, see Blanco de Belbruno v. Ashcroft, 362

F.3d 272, 282-83 (4th Cir. 2004) (finding that Board’s affirmance

without opinion satisfies due process where immigration judge’s

opinion may be meaningfully reviewed). We therefore find that they

are not entitled to relief on this claim.

           Accordingly,         we   deny     the   petition   for    review.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           - 3 -